Breese, J. We are unable to distinguish this case from that of the Chicago Marine and Fire Insurance Company v. Keiron, 17 Ill. 501, and Marine Bank of Chicago v. Chandler, 27 Ill. 525, except in this, that in the first case, the certificate of deposit was for “ Illinois currency,” and in the other, the bill was drawn payable “ in current bank notes,” whilst this is in “ currency.” In these cases, this court said that such certificate and draft could not be satisfied by depreciated paper; they must be discharged by bills passing in the locality of the drawees, as coin. And so in the case of the Marine Bank of Chicago v. Rushmore, 28 Ill. 463, in which the whole subject is examined and discussed. This case is a stronger one in favor of the defendant in error, than either of these, as this draft was payable in “ currency,” without any other designation. In the case of Swift et al. v. Whitney et al., 20 Ill. 144, which were suits on certificates of deposit, payable in “ currency,” this court said, by the term, currency, bank bills, or other paper money issued by authority, which pass as, and for coin, are understood. Current bills, or currency, are of the value of cash, and exclude the idea of depreciated paper money. The offer then, by the drawee, to pay this draft in depreciated paper, not then current, was a dishonor of the bill. The draft was for par funds,—for something equivalent to coin,—for that which passed, currently, in the channels of trade, as coin. Nothing of less value than that, could satisfy the draft. Of this dishonor of the draft, the drawer had due notice. But it is said, the holder of this draft did not use due diligence in presenting it for payment, that he did not present it in a reasonable time, and is therefore bound to show that the drawer has not been injured by the delay. We understand the rule to be, as between the holder and the drawer, a demand at any time before suit brought, is sufficient, unless it appears that the drawee has failed, or the drawer has, in some other manner, sustained injury by the delay. Murray v. Judah, 6 Cow. 490; Little v. Phœnix Bank, 2 Hill, 425. This draft was an absolute appropriation by the drawer, of so much par funds in the hands of the drawee, to the holder, and there it should have remained, in the same kind of funds. until the holder called for it, and the drawer has no reason to complain of delay, unless upon the intermediate failure of the drawee. 3 Kent’s Com. 104 (note); Munn v. Burch, 25 Ill. 35. There is' no proof, or suggestion, of such failure, and no presumptive case can arise, that the drawer has suffered any loss. When the draft was presented for payment, the drawer had no such funds in the hands of the drawee as the draft specified. The holder was not bound to present it on or before the 18th of May, or at any other particular time. That precise description of funds should have been on hand, whenever the draft should be presented. By delaying its presentation, the holder incurred no other risk than the solvency of the drawee. We see no error in the finding of the court, and therefore affirm the judgment. Judgment affirmed.